Manning, attorney for plaintiffs, alleged that M'Dowell was insolvent, and that it was a collusion between plaintiffs in error and Stoughton to defraud him of his costs; but insisted that their agreement to discontinue the writ of error did not render the transaction valid as against their attorney’s claim: that he had notified Stoughton he should disregard any settlement, unless his costs were paid.
Beardsley, Justice.
The attorney had no lien for costs : he had nothing to have a lien upon; there was no lien. The motion must be granted with costs. Rule accordingly.